Citation Nr: 0326464	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  01-07 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a timely substantive appeal was filed for the 
appellant's claim of entitlement to a waiver of recovery of 
loan guaranty indebtedness in the amount of $17,267.40 plus 
interest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from May 1973 to May 
1997.     

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office's 
Committee on Waivers and Compromises (RO).  In September 
1999, the appellant requested a waiver of the loan guaranty 
indebtedness of $17,267.40.  A September 1999 Decision on 
Waiver of Indebtedness by the RO denied the request.  
Ultimately the RO held that the appellant did not file a 
timely substantive appeal with this decision.  That 
determination has now been appealed to the Board.


FINDINGS OF FACT

1.  A September 1999 Decision on Waiver of Indebtedness by 
the RO denied the request for a waiver of the loan guaranty 
indebtedness of $17,267.40. 

2.  A VA letter dated September 14, 1999 informed the 
appellant of the September 1999 Decision on Waiver of 
Indebtedness. 

3.  In a letter received by the RO on October 20, 1999, the 
appellant informed the RO that he disagreed with the 
September 1999 Decision on Waiver of Indebtedness.    

4.  On February 11, 2000, the RO issued a statement of the 
case to the appellant.    

5.  On September 29, 2000, the RO received a VA Form 9, 
Appeal to Board of Veterans' Appeals, from the appellant. 


CONCLUSION OF LAW

The appellant did not submit a timely substantive appeal 
regarding the September 1999 Decision on Waiver of 
Indebtedness.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.302(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a letter dated September 15, 1995, the appellant was 
notified of the loan guaranty indebtedness in the amount of 
$17,267.40.  This letter was sent to the appellant by 
certified mail return receipt requested.  The appellant 
signed and returned the return receipt and it was dated 
September 21, 1995.  

The appellant requested a waiver of the indebtedness and the 
request was received by the RO on September 2, 1999.   

A September 1999 Decision on Waiver of Indebtedness by the RO 
denied the request for a waiver of the loan guaranty 
indebtedness of $17,267.40. 

A VA letter dated September 14, 1999 informed the appellant 
of the September 1999 Decision on Waiver of Indebtedness. 

In a letter received by the RO on October 20, 1999, the 
appellant informed the RO that he disagreed with the 
September 1999 Decision on Waiver of Indebtedness.    

On February 11, 2000, the RO issued a statement of the case 
to the appellant.    

On September 29, 2000, the RO received a VA Form 9, Appeal to 
Board of Veterans' Appeals, from the appellant. 

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 
38 C.F.R. § 20.200. 

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that an appeal was being perfected as to all of 
those issues or must specifically identify the issues being 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.202.  

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The date of mailing of the Statement 
of the Case will be presumed to be the same as the date of 
the Statement of the Case and the date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA 
purposes is a written notice sent to the claimant's latest 
address of record.  38 C.F.R. § 3.1(q) (2003). 

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  
38 C.F.R. § 20.303 (2003). 

Analysis

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the appellant 
failed to perfect his appeal as to the issue of entitlement 
to a waiver of recovery of loan guaranty indebtedness in the 
amount of $17,267.40 plus interest.  

As noted above, an appeal must be perfected within one year 
of the date of notice of the initial rating or within 60 days 
of the issuance of a SOC, whichever period ends later. 

In the appellant's case, the appeal must have been perfected 
by September 14, 2000 which is one year of the date of notice 
of the decision, because the one year time period ended 
later.  See 38 C.F.R. § 20.302(b).  The record shows that the 
veteran's VA Form 9 was received by the RO on September 29, 
2000, which is 15 days after the one year time period for an 
appeal expired on September 14, 2000.  The exceptions 
provided by 38 C.F.R. § 20.305(a) (2002) ("postmark rule," 
an additional 5 days where appropriate (as here)) or 
§ 20.305(b) ("weekend/holiday rule," up to 3 additional 
days) do not extend the deadline sufficiently to find that 
the appeal was timely.  Thus, the September 29, 2000 VA Form 
9 may not be accepted as a timely substantive appeal.  See 
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(b) 
(2003). 

The appellant did not file any other document within the 
requisite time period which satisfied the requirements for 
perfecting an appeal as to the issue of entitlement to a 
waiver of recovery of loan guaranty indebtedness in the 
amount of $17,267.40 plus interest.  See 38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. §§ 20.200, 20.202, 20.302.  

The evidence reflects that in the February 2000 statement of 
the case, the appellant was advised of the necessity to file 
his appeal within one year from the date of notice of the 
initial rating or 60 days of the date of the statement of the 
case, and he was also advised of what was required of him if 
he needed more time to do so.  
As noted above, any request for an extension of time to file 
his appeal would have had to been filed on or before 
September 14, 2000.  See 38 C.F.R. § 20.303 (2003).  There is 
no evidence of record that the appellant requested an 
extension of time to file his appeal within the requisite 
time period.  

In a February 2001 statement, the appellant essentially 
argued that due to his psychological problems, personal 
problems, financial problems and due to being represented by 
the wrong office, he did not file the substantive appeal 
within the required time period.  The appellant argued that 
the decision as to his waiver request should be based upon 
the facts of the case and the mitigating circumstances and 
not based upon the statute of limitations or deadlines.  The 
appellant also argues that his service to his country 
entitles him to some leeway and consideration of the 
mitigating circumstances, and not a cold-hearted "times up."  

The Board points out that there is no legal provision which 
provides an exception to the time limit for filing a 
substantive appeal.  The Board also points out that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that it was proper for the Board to dismiss the 
appeal of a claimant who did not file a timely substantive 
appeal and did not request prior to the expiration of the 
time limit for such filing an extension of time within which 
to file a substantive appeal.  See Roy v. Brown, 5 Vet. App. 
554 (1993).  The Court opined that the Secretary was correct 
in arguing that the "formality" of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme, which requires the filing of both a notice 
of disagreement and a formal appeal.  Id. at 555.

In summary, the Board finds that the appellant did not file a 
timely Substantive Appeal with the September 1999 Decision on 
Waiver of Indebtedness by the RO denied the request for a 
waiver of the loan guaranty indebtedness of $17,267.40, 
because the substantive appeal was not received until 
September 29, 2000, 15 days beyond the expiration of the one 
year time period to file the substantive appeal.  As such, 
the Board does not have jurisdiction to enter a decision, and 
the appeal must be dismissed.  

Finally, The Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, 
and codified as amended at 5102, 5103, 5106 and 5107 (West 
2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations that implement the 
VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  When, as here, the law rather 
than the facts is dispositive of the claim, the VCAA does not 
apply to the claim.  Manning v. Principi, 16 Vet. App. 534 
(2002). 


ORDER

As a timely substantive appeal was not filed to a September 
1999 Decision on Waiver of Indebtedness, the appeal is 
dismissed. 



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



